SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: August 13, 2002 BAR HARBOR BANKSHARES MAINE 841105-D 01-0293663 (State) (Commission File Number) (IRS Employer ID) Address of Principal Executive Officers: PO Box 400, 82 Main Street Bar Harbor, ME 04609-0400 Registrants Telephone Number: (207) 288-3314 ITEM 9  REGULATION FD DISCLOSURE On August 13, 2002, Bar Harbor Bankshares (the "Company") submitted to the U. S. Securities and Exchange Commission certifications by its Chief Executive Officer and Chief Financial Officer of the Companys report on Form 10-Q for the quarterly period ended on June 30, 2002, filed on August 13, 2002, as required pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the
